ACCEPTED
                                                                                            05-17-01147-CR
                                                                                  FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                          5/20/2018 2:24 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK



                                 NO. 05-17-01147-CR
                                                                    FILED IN
                                                             5th COURT OF APPEALS
STEVEN TROY TILLERY                        §   IN THE FIFTH       DALLAS, TEXAS
                                           §                 05/20/2018 2:24:37 PM
VS.                                        §   COURT OF APPEALS, LISA MATZ
                                                                      Clerk
                                           §
STATE OF TEXAS                             §   DALLAS, TEXAS

                                                                       FILED IN
                                                                5th COURT OF APPEALS
                                                                     DALLAS, TEXAS
                MOTION TO EXTEND TIME TO FILE       APPELLANT'S 05/21/2018
                                                                BRIEF 8:51:00 AM
                                                                       LISA MATZ
                                                                         Clerk
TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Steven Troy Tillery, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

         1.    This case is on appeal from the 219th District Court of Collin County,

Texas.

         2.    The case below was styled the State of Texas vs. Steven Troy Tillery,

and numbered 219-82576-2017.

         3.    Appellant was convicted of Aggravated Sexual Assault of Child, a

First-Degree Felony, on September 12, 2017.

         4.    Appellant was assessed a sentence of fifty years (50) in prison.
        5.    Timely Notice of appeal was given on September 12, 2017.

        6.    The Clerk's Record was filed on November 11, 2017; the Reporter's

Record was filed a month late on December 27, 2017.

        7.    On April 19, 2018, this Court reinstated this Appeal and ordered

Appellant’s brief filed by May 21, 2018

        8.    Appellant requests an extension of time of 30 days from the present

date.

        9.    Appellant relies on the following facts as good cause for the

requested extension:

        Counsel has completed much of the work required to complete the brief.

He has interviewed witnesses, discussed the case in detail with client in prison,

and has reviewed the reporter’s record and began drafting the brief. Counsel was

well equipped to have the brief filed on Monday, May 21, 2018.

        However, late last week Counsel suffered a household accident and had to

go to the emergency room after part of his right thumb and right forefinger were

sliced off by a meat slicer as shown by the following photographs:




                                                                                    2
3
      Counsel’s thumb and finger are expected to grow back but it will take

approximately 2-3 weeks for the skin to fully cover the open wounds. Counsel has

been forced to type one handed and it is a slow and painful process. For example,

this simple Motion took well over 2 hours for Counsel to complete.

      Therefore, Counsel respectfully requests an extension of 30 days to

complete this brief. If Counsel is still physically unable to proficiently type within

that time period, Counsel will make arrangements with another lawyer for

assistance in order to timely complete it.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion To Extend Time to File Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        GIBBS NOLTE ROBISON ROSE, PLLC
                                        2780 Virginia Parkway, Suite 401
                                        MCKINNEY, TX 75071
                                        Tel: (972) 562-0266
                                        Fax: (972) 569-9278



                                        By: /s/ Mitchell R. Nolte
                                           Mitchell R. Nolte
                                           State Bar No. 00797159
                                           mitch@mckinneylaw.com
                                           Attorney for Steven Troy Tillery

                                                                                         4
                              CERTIFICATE OF SERVICE

      This is to certify that on May 20, 2018, a true and correct copy of the above

and foregoing document was served on the State of Texas, Collin County Criminal

District Attorney’s Office, by electronic service through the Electronic Filing

Manager.


                                       /s/ Mitchell R. Nolte
                                       Mitchell R. Nolte




                                                                                  5
STATE OF TEXAS                           §
                                         §
COUNTY OF COLLIN                         §


                                      AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Mitchell R. Nolte, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion to Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."



                                       /s/ Mitchell R. Nolte
                                       Mitchell R. Nolte
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on May 20, 2018, to certify which

witness my hand and seal of office.

                                       /s/ Nancy Hernandez

                                       Notary Public, State of Texas
                                       Comm Expires: 12/26/2021




                                                                             6